DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending as filed on 06/26/2020

Information Disclosure Statement
The information disclosure statements (3) submitted 06/26/2020, 01/31/2022, and 03/11/2022 were properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 102(a)(1): The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-12, 14, 15, 23-25, 27, 28-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106701672A (published 05/24/2017, English translation provided by Google)
CN106701672A anticipates claim 1, because it describes a lyophilized formulation of stem cell derived exosomes comprising human adipose mesenchymal stem cell factor concentrate with a combination of methionine, mannitol, and trehalose as a cryoprotectant. (Abstract; [0017],[0085],[0104]; claim 7). 
CN106701672A anticipates claims 3 and 4, because it describes a lyophilized formulation of stem cell derived exosomes comprising human adipose mesenchymal stem cell factor concentrate with a combination of methionine, mannitol, and trehalose as a cryoprotectant (Abstract; [0017],[0085],[0104]; claim 7), wherein this composition is injectable and comprises sterile ultrapure water ([0091],[0094],[0097]). Claim 3 recites an “anti-inflammatory composition comprising. . .” However, this intended use is not interpreted as structurally limiting the claimed composition, which is already complete even in the absence of the intended use. When, as here, the body of a claim fully and intrinsically sets forth all of the limitations of the claimed composition, and the preamble merely states, for example, the purpose or intended use of the composition, rather than imposing any distinct definition of any of the claimed composition limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See, e.g., Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
CN106701672A anticipates claim 6, because it describes the composition of claim 3 prepared as a suspension. Specifically, CN106701672A describes a mixture containing water and insoluble substances, such as tocopherol ([0091],[0094],[0097]), which results in a heterogenous mixture with undissolved particles.
Claim 7 is interpreted as a composition claim, without the active method step and is anticipated for the same reasons claim 3 is anticipated. 
CN106701672A anticipates claim 8, because it describes the composition of claim 3 prepared as a pharmaceutical, cosmetic, or skin external preparation. (Abstract; [0020],[0022],[0090]-[0098],[0113],[0116],[0122],[0125]; claim 10).  
CN106701672A anticipates claim 9, because it describes a lyophilized formulation of stem cell derived exosomes comprising human adipose mesenchymal stem cell factor concentrate with a combination of methionine, mannitol, and trehalose as a cryoprotectant (Abstract; [0017],[0085],[0104]; claim 7), wherein this composition is injectable and comprises sterile ultrapure water ([0091],[0094],[0097]).
Claims 10, 23, and 29 recite a method for preventing and suppressing inflammation comprising administering the composition of claim 1 to the skin. Neither prevention nor suppression require the target subject to have inflammation, such that the method is met upon a teaching of the active step of administering the composition. CN106701672A anticipates claims 10 and 23, because it recites a method comprising administering a lyophilized formulation of stem cell derived exosomes comprising human adipose mesenchymal stem cell factor concentrate with a combination of methionine, mannitol, and trehalose as a cryoprotectant to the skin of a rat with inflammation inherently resulting from burn wounds. ([0115],[0116],[0125],
[0126]).
CN106701672A describes these compositions to contain sterile ultrapure water ([0116]-[0137], describing application of the example compositions described in [0091],[0094],[0097]), anticipating claims 11, 12, 24, 25, 30, and 31. Furthermore, there is no indication this composition is not injectable, anticipating claim 15. 
CN106701672A describes a mixture containing water and insoluble substances, such as tocopherol ([0091],[0094],[0097]), which results in a heterogenous mixture with undissolved particles, anticipating claims 14, 27, and 33. 
Claim 28 is anticipated for the same reason as claim 23. Specifically, claim 28 recites the method of claim 23, “further comprising (c) removing the patch, mask pack or mask sheet from the skin after step (b), and applying the composition to the skin.” However, when viewed in the context of claim 23, this limitation only applies when (b2) is selected and does not apply to (b1):

    PNG
    media_image1.png
    339
    774
    media_image1.png
    Greyscale


35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the composition of claim 3 but includes an active method step, “wherein the composition is administered to a subject by microneedling, iontophoresis or injection.” However, this step renders the claim indefinite, because it is unclear which statutory category of invention the Applicant intends. 

Objections
	Claims 2, 5, 13, 16-22, 26, and 32 are objected to for depending on a claim that is not allowable.
	 
Conclusion
Claims 1-33 are pending.
Claims 1, 3, 4, 6-12, 14, 15, 23-25, 27-31, and 33 are rejected. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655